department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions the instructions in notice if you agree with our deletions you do not need to take any further action if you disagree with our proposed deletions you should follow in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil nos dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure tax_exempt_and_government_entities_division date date legend officer professional business services enterprise professional grant writing company employee of h for-profit business dollar amount dollar amount date state state w_i m i z c i a i z x i k n i l u dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below issues were you formed for the non-exempt purpose of obtaining grant funding for the primary benefit of b and c yes for the reasons stated below do your activities serve a substantial non exempt_purpose contrary to sec_501 c of the code yes for the reasons stated below facts you were incorporated on x as a z corporation individuals b and c are listed as your officers and directors both the president and treasurer b and c are married and b serves as your articles of incorporation state that you are organized as a public benefit corporation and you are not organized for the private gain of any person your narrative description states you are organized exclusively for charitable purposes specifically you will help local non-profit organizations in your area these organizations help people get back on their feet and back into the work force to become productive members of your community you state that you will establish agreements with non-profit agencies for the purpose of providing assistance for the elderly mentally ill poverty stricken and disabled you will provide grant funding for local non-profit social service agencies to be used directly for the purpose of supporting educating and servicing the disadvantaged populations in your community you state that your funding will be provided through private business grants with an approximate dollar_figure anticipated funding that will be granted upon approval of your non-profit status specifically you state that the funding will come through m b and c own and operate m a for-profit business facility in the state of z b and c have operated m for years b was contacted by j a professional grant writing company based in y in date about opportunities to pursue business grants for m in amounts exceeding dollar_figure in date b signed a contract with j and has stated that dollar_figureq was paid for j’s services to prepare a business plan and for grant research grant writing services in date b signed a contract with h a for-profit business services enterprise that prepares corporate documents and applications and paid dollar_figurep with an additional dollar_figurep due in date for services to apply for tax exempt status by preparing and filing articles of incorporation and form_1023 and preparing customized by-laws all fees paid to h and j were paid_by m you provided a description of the grants for which you seek to qualify and the grant application process you will follow as directed by h and j you indicated that you will not receive any funding from the grant directly m will receive the funds and dispense to you the grants would be for more than dollar_figure and would need to be spent in one year or be given back the funds will be used for a b c all renovations hiring - b works the business facility days a week hours a day the grant will allow for individuals to be hired to reduce b’s workload purchasing machinery equipment etc d e f advertising operating - rent utilities day to day expenses five percent of funding for non-profit organization k an employee of h gave b specific instructions for opening two non-interest bearing checking accounts k informed b and c that they would need to have a non-profit registered in order to k said that this non-profit must be registered with the state and the internal receive the grant revenue service in order to meet the requirements of the grant this was to ensure that five percent of the grant would be properly distributed to a non-profit organization and the money would be legal and traceable for the state and the internal_revenue_service for any_tax purposes k explained to b that if they did not have a non-profit they would no longer be eligible for the grant k directed that b and c were to fax their determination_letter received from the internal_revenue_service for the non-profit assuming approval to k and the information would be sent to the grant foundation which would then release the funds b stated that company m is in desperate need of upgrading the building and the equipment b indicated that m was considering closing down due to lack of business m desperately needs up- grading to compete with other facilities in the area companies h and j to get to the point of applying for the non-profit exempt status with the internal_revenue_service b indicated that without an exempt non-profit determination from the internal_revenue_service they will not get the grant and will have to close m b notes months of work with the two law sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable educational and other purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section fails to meet either the organizational_test or the operational_test it is not exempt if an organization sec_1_501_c_3_-1 of the regulations provides that an organization is not organized and operated exclusively for charitable purposes unless it serves a public rather than a private interest to meet this requirement that it serve a public purpose an organization must establish that it is not organized or operated for the benefit of private interests in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in kj's fund raisers inc v commissioner t c memo affirmed aftr 2d the tax_court found that a gaming organization was not exempt while the organization raised money for charitable purposes it also operated for the substantial benefit of private interests the organization's founders were the sole owners of a bar kj's place the organization through the owners and employees of kj's place sold lottery tickets exclusively at kj's place during regular business hours while in kj's place the lottery ticket purchasers were sold beverages the initial directors were the two founders and a related individual the initial board was replaced several times until the two founders were no longer on the board at all times these two individuals were the organization's officers salaries had been paid to them and rent had been paid to kj's place the organization maintained that the fact that salaries and rent were no longer paid in this fashion indicated the independence of the board the court took another view although those practices ceased and are not an issue here the current board_of directors is composed of at least the majority of the same members who allowed those amounts to be paid in church by mail inc v commissioner the court affirmed a tax_court decision church by mail sent out sermons in numerous mailings this required a great deal of printing services a for-profit company controlled by the same ministers provided the printing and the mailing this company also employed family members the services were provided under two contracts the contracts were signed by the two ministers for both the organization and the for-profit company the organization’s business comprised two-thirds of the overall business done by the for-profit company the court determined that there was ample evidence in the record to support the finding that the organization was operated for the substantial non-exempt purpose of providing a market for the services of the for-profit company the employees of the company spent two-thirds of their time working on the services provided to the church the majority of the church’s income was paid to the for-profit company to cover repayments on loan principal interest and commissions finally the potential for abuse created by the ministers’ control of the church requires open and candid disclosure of facts bearing upon the exemption application moreover the ministers’ dual control of both the church and the for-profit company enabled them to profit from the affiliation of the two entities through increased compensation 70_fedclaims_782 was an action for declaratory_judgment that the petitioner brought to challenge the denial of its application_for exempt status the court found that the administrative record supported the service’s denial on the basis that the organization operated for the private benefit of its founder who had a history of promoting dubious schemes the organization’s petition claimed that the founder had resigned and it had changed however there was little evidence of change other than replacement of the founder with an acquaintance who had no apparent qualifications the court resolved these questions against the petitioner who had the burden of establishing it was qualified for exemption if the petitioner had evidence that contradicted these findings it should have submitted it as part of the administrative process it is well-accepted that in initial qualification cases such as this gaps in the administrative record are resolved against the applicant in revrul_61_170 1961_1_cb_112 an association composed of professional private duty nurses and practical nurses that supported and operated a nurses’ registry primarily to afford greater opportunities for its members was not entitled to exemption under sec_501 of the code although the public received some benefit from the organization’s activities the primary benefit of these activities was to the organization’s members application of law you are not organized and operated exclusively for charitable educational or religious purposes consistent with sec_501 c of the code nor sec_1 c -1 a of the income_tax regulations specifically you were formed for the purpose of obtaining non-profit grant funding to be used to make capital improvements to m owned by b and c this fact pattern constitutes inurement to insiders and precludes exemption under c of the code you have failed to meet the burden_of_proof prescribed in sec_1 c -1 d ii of the income_tax regulations you were formed to serve the private interests of b and c as well as their for-profit company m by obtaining and expending non-profit grant monies for the purpose of improving m you are operated for substantial non-exempt commercial purposes consistent with better business bureau of washington d c inc v united_states your purpose of obtaining grant funding for the purpose of improvement and upgrading the equipment for b and c’s for-profit company m in order to be able to continue operating a for-profit business facility constitutes a substantial non-exempt commercial purpose you are similar to organizations described in the court cases kj’s fund raisers inc v commissioner and church by mail v commissioner your operations are comparable to the operations of the organizations described in these rulings just as for-profit entities are the main beneficiaries of these organizations’ funds your primary purpose is to receive funds to improve the for-profit company m this constitutes a substantial non-exempt purpose which is commercial in nature and which serves the private interests of m’s owners b and c you also are similar to the organization in the court case new dynamics foundation v united_states consistent with the cited case you were formed for the private benefit of your founder b through the planned expenditure of non-profit grant funding directed to you to make substantial capital improvements to the for-profit business facility owned by b and c this fact pattern is consistent with the cited ruling and further substantiates lack of a substantial exempt_purpose consistent with sec_501 c of the code in addition your activities are similar to the activities described in rev_rul 1961_1_cb_112 your mission to obtain and expend non-profit grant monies to substantially improve the for- profit business facility owned by b and c serves to the primary benefit of b and c and not to the public at large conclusion in summary you do not meet the requirements under sec_501 because you failed the operational_test your primary purpose is to receive grants to improve b and c’s for-profit business m you operate for non-exempt commercial purposes and for the private interests of b and c accordingly you do not qualify for exemption as an organization described in sec_501 of the code consideration was given to whether the applicant organization qualifies for exemption under other subsections of sec_501 of the code however based on the information that you have submitted you are entitled to exempt status under sec_501 of the code because you are operating for a significant non-exempt commercial purpose and for the private interests of b and c based on the above facts and law you do not qualify for exemption under sec_501 of the internal_revenue_code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal these items include m n w r o o the organization's name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh deliver to internal_revenue_service eo determinations quality assurance main street -room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosures publication
